Citation Nr: 0919340	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for anxiety neurosis-
adjustment reaction in a passive-dependent personality 
(anxiety disorder).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim of service connection for 
anxiety disorder. 


FINDINGS OF FACT

1.  The claim for service connection for an anxiety disorder 
was previously 
denied in January 1977 and August 2000 RO decisions.  The 
Veteran did not appeal those decisions.

2.  The evidence added to the record since the last decision 
was rendered in August 2000 is cumulative and redundant of 
the evidence previously considered, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1977 and August 2000 rating decisions that 
denied service connection for anxiety disorder are final.  38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  The evidence received since the August 2000 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for an anxiety disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a January 1977 rating decision, the RO denied the 
Veteran's claim for service connection for an anxiety 
disorder (claimed as nervous condition), finding that the 
Veteran's psychiatric disorder pre-existed service and was 
not aggravated thereby.  In August 2000, the RO denied 
reopening the Veteran's second claim for service connection 
for an anxiety disorder (claimed as a nervous condition).  In 
May 2006, the Veteran filed again for service connection for 
a nervous disorder.  In an October 2006 rating decision, the 
RO again denied reopening the Veteran's claim for service 
connection, finding that the evidence submitted since the 
last RO decision was not new and material.  In a September 
2007 Statement of the Case and the November 2008 Supplemental 
Statement of the Case, the RO reopened the Veteran's claim, 
but continued the denial of service connection.  While the RO 
found that new and material evidence had been submitted to 
reopen the Veteran's claim, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran did not appeal the January 1977 and August 2000 
decisions denying his claim for service connection for 
anxiety disorder.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the January 1977 and August 2000 decisions became final 
because the appellant did not file a timely appeal.

The claim for service connection for anxiety disorder may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

New evidence received since August 2000 includes the 
Veteran's statements and VA and non-VA treatment records 
dated from October 1990 to November 2007.  The Board finds 
that, although new, none of this evidence is material.  

First, the newly submitted clinical records pertaining to his 
anxiety disorder show that the Veteran has continued to 
receive treatment for his anxiety and other psychiatric 
symptoms, but they do not relate any current anxiety disorder 
to his active service.  Furthermore, they do not contain any 
opinion as to whether the Veteran's service aggravated his 
pre-existing psychiatric disorder.  Accordingly, they fail to 
relate to the unestablished fact of incurrence in or 
aggravation by service.  Additionally, this new evidence is 
cumulative and redundant as it only shows that the Veteran 
has a current disability, which was previously established by 
the evidence considered at the time of the prior final 
decisions.  Thus, this evidence is not material, and cannot 
be the basis for reopening the Veteran's claim.

Furthermore, the claim cannot be reopened on the basis of the 
Veteran's statements that his current anxiety disorder had 
its onset in service.  The Veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can describe symptoms that he experiences, 
he lacks the medical competence to relate his current anxiety 
disorder to a particular circumstance, such as any in-service 
manifestation of symptoms, or to any other aspect of his 
service.  Nor is the Veteran competent to say that his pre-
existing "nervous disorder" was aggravated by service or 
any incident therein as such is a medical opinion requiring 
medical knowledge.  This evidence, therefore, is also not 
material and cannot be the basis for reopening the Veteran's 
claim.

Although the Veteran has submitted new evidence that was not 
before the RO in 2000, the new evidence is not material and 
does not warrant reopening of the previously denied claim 
because it does not address any previously unestablished fact 
necessary to establish service connection and does not create 
a reasonable possibility of an allowance of the claim.  In 
light of the evidence, it is the determination of the Board 
that new and material evidence has not been received.  Thus, 
the claim for service connection for an anxiety disorder is 
not reopened, and the benefits sought on appeal are denied.  

Duties to Notify and Assist the Appellant

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

Here, the RO sent correspondence in July 2006, February 2008 
and April 2009; a rating decision in October 2006; and a 
statement of the case in September 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claim for service connection for an anxiety 
disorder, VA was not obligated to provide him with a medical 
examination, and any failure to do so is not prejudicial to 
the Veteran.

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

New and material evidence having not been received, the 
Veteran's claim for service connection for anxiety neurosis-
adjustment reaction in a passive-dependent personality 
(anxiety disorder) is not reopened.




____________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


